DETAILED ACTION
In application filed on 02/06/2019, Claims 1-16 are pending. Claims 1-16 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5-6,9-10 are rejected under 35 U.S.C. 103 as being obvious over One Step Drug Screen Test Card, Package Insert. DTKUSA, 2013, hereinafter ‘DTKUSA’, in view of Stephens [U.S. patent application number US20150338414A1, hereinafter ‘Stephens’], in further view of Cui et al. (U.S. patent application number US006576193B1, hereinafter ‘Cui’].
The applied reference, Stephens, has a common joint inventor with the instant application. Based upon the publication dates of the references, they constitute prior art under 35 U.S.C. 102(a) (1). 
Regarding independent claim 1, DTKUSA teaches a test kit for verifying urinalysis results with improved levels of confidence, the kit comprising:  
a number of identical test devices each holding a plurality of urinalysis test strips arranged in a spaced apart array so that wicking or capillary action draws a test sample into contact with a discrete indicator disposed on or in each strip. DTKUSA teaches multi drug screen test card(s)-25 units, containing strip(s) [Title section, Storage and Stability section, Materials section]. Also, DTKUSA teaches during testing, a urine specimen migrates upward by capillary action (Principle section). DTKUSA further teaches a procedural control is included in the test. A line appearing in the Control region (C) is considered an internal procedural 
DTKUSA does not expressly teach a number of identical test devices. However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of comparing results from a plurality of urine test samples against respective plurality of negative control (quality control) samples, for result verification purposes. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.
wherein each test device is contained within a separate protective covering prior to use and wherein the number of test devices is at least two. DTKUSA teaches each test card should remain in the sealed pouch until use [Precaution section, Storage and Stability section]. Also DTKUSA teaches remove the test card from the sealed pouch and use it as soon as possible [Directions For Use section].
DTKUSA does not expressly teach the following claim 1 limitations:
negative-result control sample including multi-factors selected to mimic human urine;
However, Stephens teaches Claim limitation 1
negative-result control sample including multi-factors selected to mimic human urine; Stevens teaches tests, reliable urine samples are needed which are entirely free from any of the aforementioned substances the development of a 
DTKUSA and Stephens do not expressly teach the claim 1 limitation:
a plurality of sterilized test bins, matching the number of test devices, and each test bin has a sufficient depth to submerge the array of urinalysis test strips without having any single test strip come into contact with a sidewall of that bin.
However, Cui teaches the Claim limitation 1:
a plurality of sterilized test bins, matching the number of test devices, and each test bin has a sufficient depth to submerge the array of urinalysis test strips without having any single test strip come into contact with a sidewall of that bin. Cui teaches a test device (28) can be inserted into the second chamber (16) and directly contact fluid within the wells (38) of cylinder (26) [Figure 7, Column 6, Lines 21-23]. Cui further teaches the fluid collecting and testing device 10, can be sterilized as a whole or can be separated into a lid and fluid container which are separately sterilized and packaged [Column 6, lines 56-60]. 

In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DTKUSA’s kit to incorporate synthetic urine and the sterilized sample containers as taught by Stephens and Cui, to include a quality control sample to accurately establish standards of comparison against suspect samples (Stephens, 0007) and sterile specimen containers for uncontaminated urine collection [Cui, Column1, lines 37-39]. Doing so would maintain the integrity of the test kit as a powerful diagnostic tool for urinalysis, thereby mitigating erroneous results during drug testing.    

Regarding claim 2, the rejection of claim 1 is incorporated. DTKUSA teaches test kit of claim 1:  
wherein the indicators are selected to be associated with any combination of two or more of the following: use of a drug within a window of at least 2 hours to 2 weeks prior to exposure of the indicator to the test sample; pregnancy; presence of glucose, ketones, nitrites, vitamin C, urobilinogen, and/or blood; pH of the test 

Regarding claim 3, the rejection of claims 1-2 are incorporated. DTKUSA teaches the test kit of claim 2:  
wherein the drug is at least one selected from: nicotine, tetrahydrocannabinol, cocaine,   
       amphetamine, methamphetamine, opioid analgesics, phencyclidine,  
       methylenedioxymethamphetamine (MDMA), barbiturate, and benzodiazepines; DTKUSA 
       teaches one or more of the selected drugs [Intended Use Section, Summary Section, Precision 
        Section, Analytical Specificity Section, Cross-Reactivity Section]. 

Regarding Claim 5, the rejection of claim 1 is incorporated. DTKUSA teaches test kit of claim 4:  
wherein written indicia is provided on the cartridge holder immediately proximate to at least 
one of the viewing portals, said indicia facilitating identification of a test result. DTKUSA 

colored line appears in the Test region (T). This negative result means that the concentrations in the urine sample are below the designated cut-off levels for a particular drug tested. *NOTE: The shade of the colored lines(s) in the Test region (T) may vary. The result should be considered negative whenever there is even a faint line [Interpretation of Results Section].
POSITIVE: A colored line appears in the Control region (C) and NO line appears in the Test region (T). The positive result means that the drug concentration in the urine sample is greater than the designated cut-off for a specific drug [Interpretation of Results Section].
INVALID: No line appears in the Control region (C). Insufficient specimen volume or incorrect procedural techniques are the most likely reasons for Control line failure. Read the directions again and repeat the test with a new test card. If the result is still invalid, contact your manufacturer [Interpretation of Results Section].  Using broadest reasonable interpretation, “immediately proximate” is interpreted as “near”. 

Regarding claim 6, the rejection of claim 1 is incorporated. DTKUSA teaches test kit of claim 1:  
wherein each test device is contained in a separate foil pouch. DTKUSA teaches each test card should remain in the sealed pouch until use [Precaution section, 

Regarding claim 9, the rejection of claim 1 is incorporated. DTKUSA teaches test kit of claim 1:  
wherein the multi-factor negative-result control sample includes at least one of shelf-life extenders, a surfactant, and a colorant. Stephens teaches a synthetic urine solution further includes creatinine, a means for removing bacteria from the solution so as to control or eliminate sepsis of the urine solution, preferably through the use of a biocide, and a urea-based compound [Abstract] Stephens further teaches more specifically, the synthetic urine includes biocides to allow for increased shelf stability [Paragraph 0002, 0011, 0014, 0036]. Stephens teaches the inclusion of a coloring agent as an additive [Paragraph 0037].

Regarding claim 10, the rejection of claim 1 is incorporated. DTKUSA does not teach claim 10 limitation:  
contained within a hermetically sealed package.
However, Stephens teaches the Claim limitation 10:
contained within a hermetically sealed package. Stephens teaches components of such a kit for use in performing an assay procedure (e.g., excluding printed instructions) are preferably to be sealed in one or more air-tight packages, such as foil packets [Paragraph 0088].

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being obvious over One Step Drug Screen Test Card, Package Insert. DTKUSA, 2013, hereinafter ‘DTKUSA’, in view of Stephens [U.S. patent application number US20150338414A1, hereinafter ‘Stephens’], in further view of Cui et al. (U.S. patent application number US006576193B1, hereinafter ‘Cui’], in further view of Chen (U.S. Patent US008470609B2, hereinafter ‘Chen’].

Regarding claim 4, the rejection of claim 1 is incorporated. DTKUSA does not teach Claim 4 limitations:  
wherein the discrete indicator on each test strip is concealed within a cartridge holder of the 
        test device proximate to a viewing portal for said test strip. 
However, Chen teaches claim 4 limitations. 
wherein the discrete indicator on each test strip is concealed within a cartridge holder of the 
        test device proximate to a viewing portal for said test strip. Chen teaches a versatile drug testing device including a flat transparent carrier (21)… [Abstract]. Chen further teaches the test results on the test strip can be easily viewed through the transparent carrier (21) [Figure 1-3, Abstract].  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DTKUSA’s kit to incorporate 

Regarding claim 8, the rejection of claim 1 is incorporated. DTKUSA does not teach Claim 4 limitations:  
wherein each test device is provided with an overcap that is selectively detached from the test device to expose a pathway for contact between the test sample and the indicators.
However, Chen teaches claim 8 limitations. 
wherein each test device is provided with an overcap that is selectively detached from the test device to expose a pathway for contact between the test sample and the indicators. Chen teaches when device is not in use, a cap (62) is used to enclose the bottom of the carrier (20) to avoid contamination of the test strips (30) [Column 5, Lines 59-60, Figure 2]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DTKUSA’s kit to incorporate an overcap as taught by Chen, to enclose the bottom of the device thereby avoiding contamination of test strips [Chen, Column 5, Lines 59-60], motivated by reasons set forth in claim 1.



Regarding claim 7, the rejection of claim 1 and 6 are incorporated. DTKUSA, Cui and Stephens do not teach claim limitation 7:
wherein a desiccant is provided within each pouch. 
However, Lee teaches Claim 7 limitation
wherein a desiccant is provided within each pouch. Lee teaches a desiccant tablet or a desiccant packet may be included in an air-tight protective pouch with the device. [Paragraph 0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified test kit to incorporate a desiccant packet in the pouch containing the device as taught by Lee, to provide low humidity conditions necessary for preservation of reagents during the shelf life of the device [Lee, Paragraph 0088], motivated by reasons set forth in claim 1.

Claims 11 is rejected under 35 U.S.C. 103 as being obvious over One Step Drug Screen Test Card, Package Insert. DTKUSA, 2013, hereinafter ‘DTKUSA’, in view of Stephens [U.S. patent application number US20150338414A1, hereinafter ‘Stephens’], 

Regarding claim 11, the rejection of claim 1 is incorporated. DTKUSA teaches claim 10 limitation:  
providing the test kit of claim 1. See teachings set forth in claim 1
collecting a urine sample from a tested individual. DTKUSA teaches the urine should be collected in a clean and dry container [Specimen Collection and Preparation section]. 
depositing the urine sample in a first test bin. DTKUSA teaches the urine should be collected in a clean and dry container [Specimen Collection and Preparation section]. 
contacting a first test device with the first bin to submerge a distal portion of the first device without contacting any part of the first test bin, thereby exposing the urine sample to the indicators of the first test device for a selected period of time. DTKUSA teaches allow the test card, urine specimen, and/or controls to equilibrate to room temperature (15-30°C) prior to testing. Remove the test card from the sealed pouch and use it as soon as possible. Remove the cap from the end of the test card. With arrows pointing toward the urine specimen, immerse the strip(s) of the test card vertically in the urine specimen for at least 10-15 

contacting a second test device with the second bin to submerge a distal portion of the
second device without contacting any part of the second test bin, thereby exposing the multi-factor negative result control to the indicators of the second test device for the selected period of time.  DTKUSA teaches allow the test card, urine specimen, and/or controls to equilibrate to room temperature (15-30°C) prior to testing. Remove the test card from the sealed pouch and use it as soon as possible. Remove the cap from the end of the test card. With arrows pointing toward the urine specimen, immerse the strip(s) of the test card vertically in the urine specimen for at least 10-15 seconds. Immerse the strip(s) to at least the level of the wavy lines, but not above the arrow(s) on the test card [Directions for Use]. 

comparing characteristics of the indicators of the first and second test devices to verify
positive and/or negative results produced by the first test device. DTKUSA teaches control standards are not supplied with this kit. However, it is recommended that positive and negative controls be tested as good laboratory practice to confirm the test procedure and to verify proper test performance [Quality Control Section]. 

providing the multi-factor negative-result control to a second test bin
However, Casterlin1 teaches Claim 11 limitation:
providing the multi-factor negative-result control to a second test bin. Casterlin1 teaches quality control specimens of urine are commercially available and each such specimen usually measures 2.0 ml. [Paragraph 0054]. When these control materials are used, the same procedure is followed as described above for a low volume drug abuse test [Paragraph 0054]. Casterlin1 further teaches, however, negative control samples may be used in which are clean in that there are no drug analytes present. This control sample is introduced into the bottom of the flat container through the opening at the top [Paragraph 0054]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the urianalysis verification method to incorporate the provision of the negative control sample into another sample container as taught by Casterlin1, to ensure proper test performance [Casterlin1, Paragraph 0054], motivated by reasons set forth in claim 1.

Regarding claim 12, the rejection of claim 1 and 11 are incorporated. DTKUSA teaches the method of claim 11:  
wherein the indicators are selected to reveal at least one of: use of a drug within a window of at least 2 hours to 2 weeks prior to exposure of the indicator to the urine sample; pregnancy; presence of glucose, ketones, nitrites, vitamin C, urobilinogen, and/or blood; pH of the urine sample; and specific gravity of the 

Regarding claim 14, the rejection of claim 1, 11-12 are incorporated. DTKUSA teaches the method of claim 12:  
wherein the indicators are selected to be associated with any combination of two or more of the following: pregnancy; presence of glucose, ketones, nitrites, vitamin C, urobilinogen, and/or blood; pH of the test sample; and specific gravity of the test sample. DTKUSA teaches kit includes Specimen Validity Tests (S.V.T.) for: Oxidants/PCC, Specific Gravity, pH, Nitrite, Glutaraldehyde and Creatinine [Title Section, S.V.T Summary Section, and S.V.T Reagents Section]. 

Regarding claim 15, the rejection of claim 1, 11-12 are incorporated. DTKUSA teaches the method of claim 12:  
wherein the contacting the first device with the urine sample occurs simultaneously with the contacting the second device with the multi-factor negative-result control to ensure the selected period of time is identical for each.  DTKUSA teaches allow the test card, urine specimen, and/or controls to equilibrate to room temperature (15-30°C) prior to testing. Remove the test card from the sealed pouch and use it as soon as possible. Remove the cap from the 

Regarding claim 16, the rejection of claim 1, 11-12 are incorporated. DTKUSA teaches the method of claim 12:  
wherein the contacting the first device with the urine sample occurs simultaneously with the contacting the second device with the multi-factor negative-result control to ensure the selected period of time is identical for each.  DTKUSA teaches allow the test card, urine specimen, and/or controls to equilibrate to room temperature (15-30°C) prior to testing. [Directions for Use]. 

Claims 13 is rejected under 35 U.S.C. 103 as being obvious One Step Drug Screen Test Card, Package Insert. DTKUSA, 2013, hereinafter ‘DTKUSA’, in view of Stephens [U.S. patent application number US20150338414A1, hereinafter ‘Stephens’], in further view of Cui et al. [U.S. patent application number US006576193B1, hereinafter ‘Cui’], in further view of Lee [U.S. patent application number US 20020001854A1, hereinafter ‘Lee’],  in further view of Casterlin et al. [U.S. patent 
Regarding claim 13, the rejection of claim 1 and 11-12 are incorporated. DTKUSA does not expressly teach claim 13 limitation:  
wherein the indicators selected reveal use of a plurality of different drugs and pregnancy.
However, Casterlin2 teaches Claim 13 limitation
wherein the indicators selected reveal use of a plurality of different drugs and pregnancy. Casterlin2 teaches while the present application discloses the diagnostic test kit for use in the detection of drugs of abuse, it is to be understood that this test kit can be used for a broad range of in a vitro diagnostic tests including but not limited to tests for drugs of abuse, HIV and other infectious diseases, therapeutic drug monitoring consisting for the most part of rapid tests to measure the effects of commonly prescribed anticoagulants, pregnancy tests,…. [Column 8, lines 60-67]. Casterlin2 further teaches the analyte of interest in an assay can be, for example, a protein, a peptide, an amino acid, a nucleic acid, a hormone, a vitamin, a pathogenic microorganism for which polyclonal and/or monoclonal antibodies can be produced, a natural or synthetic chemical substance, a contaminant, a drug including those administered for therapeutic purposes, as well as those administered for illicit purposes and metabolites of or antibodies to any of the above substances. One example of a hormone suitable for detection is human chorionic gonadotropin [Column 9, lines 22-32].



Response to Arguments
Ibjections in 3A and Claim 16

Applicant’s arguments, see Page 8, filed on 03/22/2021, with respect to objections to the drawings and specification are persuasive.  The objection to the drawings and specification has been withdrawn.
Applicant’s arguments, see Page 8, filed on 03/22/2021, with respect to Claim 16 has been fully considered and are persuasive.  The objection of Claim 16 has been withdrawn.
Applicant’s arguments with respect to independent claims 1 and 11 are fully considered but they are not persuasive. 
The declaration under 37 CFR 1.132 filed on 03/22/2021 is insufficient to overcome the rejection of independent Claims 1 and 11 based upon the teachings the applied references under 35 U.S.C. 103,  as set forth in the last Office action because:  the declaration is not provided with substantial evidence to determine non-obviousness.  



[In fact, the applicant submits that the emphasis on positive-result controls suggests that most, if not all, of the cited references do not provide a solution that is amenable to use by a lay person. That is, Casterlin 1 and DTKUSA presume a sophisticated end user (e.g., a labatory or operation employing trained professionals) who can easily obtain positive-result controls. However, as shown in the attached Declaration, a good number of individuals who are most interested in drug screening test results simply don't have the means of procuring such controls. Further, these individuals want the affirmation and confidence in knowing with certainty how and when a test procedure produces a negative result. Thus, the claimed invention meets an unfulfilled need within the non-professional market for these kits.]
Applicant’s argument has been considered with respect to the use of positive control by DTKUSA in view of Casterlin and Examiner respectfully disagrees.  
DTKUSA does states that “Control standards are not supplied with this kit. However, it is recommended that positive and negative controls be tested as good laboratory practice to confirm the test procedure and to verify proper test performance”. Thus it would be obvious to one of ordinary skill in the art to provide any or both of the positive and negative control sample with the test kit for the user. DTKSA specifies that the positive and negative control is recommended (‘not mandatory’) for Good Laboratory Practice Practices (GLP) purposes. However, for non-GLP purposes, such as at-home testing for non-laboratory professionals, the adherence to GLP requirements may not be necessarily required for drug testing. 

Applicant argues: 
[And while Stephens teaches methods of making a substance that could be suitable as a negative-result control, nothing in Stephens explicitly recommends a test kit designed specifically for those purposes].
Applicant’s argument has been considered and Examiner respectfully disagrees
Since the negative control is recommended (‘not mandatory’) to be tested by DTKUSA and it’s not readily provided in the kit, it would be obvious to one of ordinary skill in the art to provide a suitable negative control, such as a synthetic urine solution of Stephens. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/          Examiner, Art Unit 1797      

/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797